DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 11-12 in the reply filed on 07/08/2022 is acknowledged. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
Claim 4 recites “a pressure element that is configured to press the seal member against the mould drum” which is considered a means plus function limitation and interpreted under requirements of 35 U.S.C. 112(f). The specification indicates “one or more piston/cylinder(s)” as corresponding structure for the claimed generic placeholder of “pressure element”.
Claim 4 recites “a control means that is configured to control the pressure element to influence a size of the gap” which is considered a means plus function limitation and interpreted under requirements of 35 U.S.C. 112(f). However, the specification of the instant application fails to provide a proper corresponding structure for the claimed generic placeholder of “control means”. The specification of the instant application recites “the drive mechanisms to drive the valve in the embodiment according to FIGS. 4 and 5 and/or to vary the degree of deformation of the seal plate in the embodiment according to FIG. 6 are preferably automatically controlled by a control unit which is part of the forming apparatus such that no manual intervention is needed during production.” (page 8, 3rd paragraph) however, the specification fails to provide a corresponding structure for the claimed generic placeholder of “control means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “…the pressure element to influence a size of the gap…” which renders the claim vague and indefinite. The term “influence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation of “a control means that is configured to control the pressure element to influence a size of the gap between the mould drum and the seal member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindee et al. (US 8,469,697).
[AltContent: textbox (A mold drum (900))][AltContent: arrow][AltContent: textbox (Venting means (765, 768, 769))]Lindee et al. (US ‘697) disclose the system has a cylindrical mold shell (900) rotated between a fill plate and a wear plate (770). The fill plate is in contact with an outer surface of the wear plate. The wear plate is in contact with an inner surface. Mold cavities are formed when mold shapes are between the fill plate and the wear plate, and include depth corresponding to thickness of the mold shell. The mold cavities include a bottom surface formed by the outer surface. A knock out mechanism (800) comprises a knock out cup (885) placed within a mold cylinder for removing the mold shapes from the mold cavity. (see the abstract)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A sealing plate (707, 760))]
    PNG
    media_image1.png
    489
    513
    media_image1.png
    Greyscale

[AltContent: textbox (Multitude of product cavities (910))][AltContent: arrow]
    PNG
    media_image2.png
    361
    403
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image3.png
    361
    580
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    523
    media_image4.png
    Greyscale


	Lindee et al. (US ‘697) further disclose fluid, usually a gas, is supplied to the channels from an external fluid source, and arrives at the surface of the recessed panels via a series of interconnected channels. A porous insert is disposed in the recessed panels. The cylindrical mold shell is disposed around the mold cylinder such that mold shapes, which are arranged in longitudinal rows along the circumference of the mold shell, are situated over the porous inserts that are in the recessed panels. The mold cavity is formed by the mold shape and the porous insert, such that the mold shape forms the configured side walls of the mold cavity, the thickness of the mold shell dictates the depth of the mold cavity, and the porous inserts serve as the bottom surface of the mold cavity. (see column 3, lines 49-60)
Therefore, as to claim 1, Lindee et al. (US ‘697) disclose a food product forming apparatus comprising: a mold drum (900) comprising a multitude of product cavities (910), each of the product cavities (910) comprise a bottom wall and a sidewall made totally of a porous material, and a feel plate (760) comprising a sealing mechanism or layer (707) that is a seal plate, which sealingly cooperates with a surface of the mold drum (900), wherein the seal member (707) comprises a venting means (765, 768, 769).
	Lindee et al. (US ‘697) teach a poppet valve 1483 can be used to dose off the connection between the vacuum chamber 1480 and a vacuum source 1485 to preserve the vacuum when the vacuum chamber is pivoted out of contact from the conveying surface 1460. (see column 32, lines 20-24)
As to claim 2, Lindee et al. (US ‘697) disclose wherein the venting means is a valve (1483).
	As to claim 3, Lindee et al. (US ‘697) teach the venting means (765, 768, 769) is a gap between the mold drum and the seal member (707).
	Lindee et al. (US ‘697) teach a piston 3060 is disposed in connection with both the pressure chamber 3031 and the pressure channel 3020. Piston 3060 comprises a pressure chamber surface 3061 which moves within the pressure chamber 3060. Piston 3060 also comprises a pressure channel surface 3062 which moves within the pressure channel 3020. The surface area of the pressure channel surface corresponds to the cross-sectional area of the pressure channel. The surface area of the pressure chamber surface corresponds to the cross-sectional area of the pressure chamber. In the embodiment illustrated, the pressure chamber has a greater cross-sectional area than the pressure channel. (See column 11, lines 32-41)
As to claim 4, Lindee et al. (US ‘697) disclose the food forming apparatus comprises a piston (3060) as a pressure element that is configured to press the seal member (707) against the mold drum (900), wherein the food forming apparatus comprises a control means that is configured to control the pressure element (3060) to influence a size of the gap.
	As to claim 5, Lindee et al. (US ‘697) teach the product cavities are at a circumference of the mold drum (900).
	As to claim 6, Lindee et al. (US ‘697) disclose the product cavities (910) are at least partially made from the porous material.
	As to claim 7, Lindee et al. (US ‘697) teach the product cavities are vented via the porous material.
	As to claim 11, Lindee et al. (US ‘697) disclose a pressure between the seam member (707) and the mold drum (910) is released until entrapped air escapes through the gap.
	As to claim 12, Lindee et al. (US ‘697) teach the valve (1483) in the seal member (707) is opened during and/or after filling of the product cavities (910).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Eerden (WO 2004/002229) disclose a mold cavity is filled with a mass of foodstuff so as to mold a three-dimensional (3D) product. The adhesion forces at all the interfaces between the molded product and boundary of the cavity, are removed simultaneously, to remove product from cavity. (see the abstract)
Van Der Eerden (WO 2004/002229) disclose a mass-distributing device (18) for supplying a mass of foodstuff starting materials suitable for consumption, in particular a meat mass, to one or more mould cavities (44) of a moulding member (16) for moulding three-dimensional products (46) from said mass. The device (18) comprises a housing (30), which has an open side (38) which can be turned towards the moulding member, in which a flexible abutment element (40) for the housing to abut the moulding member is arranged. In the housing (30), a through-passage (34) for said mass extends from an introduction opening (32) in the housing (30) to a discharge (36), which discharge opens at the open side (38) of the housing (18). Pressure means (50) are provided in order to position the flexible abutment element (40) under pressure against the plane (35) of the moulding member (16) comprising one or more mould cavities (44), the pressure means (5) being designed to set contact pressures in separate zones (72, 74, 76, 78) of the flexible abutment element (40). (see the abstract)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754
08/13/2022